Citation Nr: 0328361	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated in March 2003, which vacated a 
July 2002 Board decision and remanded the case for additional 
development.  The July 2002 Board decision followed a 
February 2001 Board remand issued in response to the Court's 
October 2000 order that vacated, in pertinent part, an 
October 1999 Board decision and remanded the case.  The 
appeal originally arose from an April 1998 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  Subsequently, the case 
was transferred to the RO in Wichita, Kansas.

The Board notes that the October 14, 1999, decision also 
granted entitlement to an increased 70 percent disability 
rating for the veteran's service-connected post-traumatic 
stress disorder (PTSD) but denied entitlement to a 
compensable rating for the residuals of a right ankle 
fracture and, in essence, denied entitlement to a 100 percent 
schedular rating for PTSD.  As these matters were apparently 
not appealed to the Court, the Board finds the determinations 
have become final.


REMAND

As noted above, in March 2003, the Court vacated the Board's 
July 2002 decision, and remanded the case to the Board for 
readjudication of the claim consistent with the 
considerations discussed in a Joint Motion for Remand filed 
by the parties (Secretary and veteran) in March 2003.  The 
veteran and Secretary noted that a remand was necessary in 
order for the Board to address and fulfill the amended duty 
to notify and assist, as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified, in pertinent part, at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  It was specifically 
noted in the appellee's motion that the veteran must be 
provided with the appropriate notice under the VCAA, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

In light of the United States Court of Appeals for Veterans 
Claims Order, the Board believes that the most appropriate 
action is to remand the veteran's claim to the RO so that the 
veteran can be provided with the appropriate notice under the 
VCAA, to include what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Id. 

As the caselaw relating to the applicability of VCAA to 
claims, such as this one, filed prior to its enactment, has 
been somewhat inconsistent, a brief summary of the law 
follows.

VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2002).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  The veteran filed the claims that are 
the subject of this appeal in August 2000, before the 
enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 
38 U.S.C.A. § 7104(c) (West 2002).  Finally, as noted above, 
in the case currently before the Board, the United States 
Court of Appeals for Veterans Claims granted the motion to 
vacate and remand the July 2002 Board decision denying the 
benefits sought in the instant appeal in order for the Board 
to address and fulfill the amended duty to notify and assist 
provisions, as set forth in the VCAA, to include providing 
the veteran with the appropriate notice under the VCAA, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Quartuccio, supra.  Therefore, for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

The veteran did submit a statement in August 2003 noting that 
"I do not have anything else to submit.  Please proceed 
immediately with the readjudication of the appellant's 
appeal."  On it's face this statement would appear to waive 
any rights under the PVA case and waive any rights for 
further notice under Quartuccio. However, the Board notes 
that an identical statement was submitted April 2002 prior to 
the July 2002 Board decision that was the subject of the 
March 2003 Joint Motion for Remand submitted by the Secretary 
and the veteran's representative.  Therefore, in the interest 
of insuring all necessary notification pursuant to the VA's 
duty to notify and assist has been satisfactorily complied 
with, the Board finds a Remand to the agency of original 
jurisdiction necessary.




In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  Also, as noted above, the RO must 
be cognizant of the recent Federal 
Circuit decision, PVA, supra, which held 
invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1), which allowed a decision 
to be made before the one year period for 
submitting new evidence had expired.  The 
veteran must be notified that he has one 
year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1).   

2.  The RO should readjudicate the issue 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




